Case 1:14-cv-00535-SOM-WRP Document 392 Filed 08/23/19 Page 1 of 3           PageID #:
                                  7139

                                                                  ORIGf NAL
                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  SPIRIT OF ALOHA TEMPLE ,                 CIVIL NO . 14 - 00535 SOM/RLP

               Plaintiff ,                 Verdict Form
                                                                        Al.ED IN l14e
                                                               UNm:O STATES DISlRICT COURT
        vs .                                                        DISTRICT OF HAWAI~

  COUNTY OF MAUI ,                                                    AUG 2 3 2019
               Defendant ,                                           SUE   BEl~ERK
                                                                .b2_o'c:iock a     min. .
                                                                                            .


                                   Verdict Form

               We the jury in the above entitled matter find          (please

  mark appropriate blanks) :

               1 ) Has Plaintiff Spirit of Aloha Temple
               proved by a preponderance of the evidence
               that Spirit of Aloha Temple is a religious
               assembly or institution?


               Yes                    No

               If you answered "Yesn to Question 1 , skip
               question 2 and go to Question 3 .  If you
               answered "Non to Question 1 , go on to
               Question 2 .


               2) Has Defendant County of Maui proved by a
               preponderance of the evidence that Spirit of
               Aloha Temple is not a religious assembly or
               institution?


               Yes                    No

               Please note that your answers to Questions 1
               and 2 cannot both be "Yes , n but they may both
               be "Non (although they need not be) . Go on
               to Question 3 .
Case 1:14-cv-00535-SOM-WRP Document 392 Filed 08/23/19 Page 2 of 3   PageID #:
                                  7140




             3) Has Plaintiff Spirit of Alo ha Temple
             proved by a preponderance of t he evidence
             that, with respect to accepted zoning
             criteria, Defendant County of Maui treat e d
             Plaintiff Spirit of Aloha Temple on less than
             equal terms as compared to t he way the County
             of Maui treated a similarly situated
             nonreligious assembly or institution?


             Yes                  No
                                       x
             If you answered "Yes n to Question 3 , skip
             question 4 and sign and date thi s Verdict
             Form . If you answered "No n to Question 3 , go
             on to Question 4 .

             4) Has Defendant Cou nty of Maui proved by a
             preponderance of the evidence that , with
             respect to accepted zoning criteria , it did
             not treat Plaintiff Spirit of Aloha Temple o n
             less than equa l terms as compared to the way
             the County of Maui treated a similarly
             situated nonre ligi ous assembly or
             institution?
                   x
             Yes                  No

             Pleas e note that your answers t o Questions 3
             and 4 cannot both be "Y es , n but they may both
             be "N on (al t hough they need not be)   Pl ease
             sign and date this verdict form .




                                       2
Case 1:14-cv-00535-SOM-WRP Document 392 Filed 08/23/19 Page 3 of 3   PageID #:
                                  7141




                                     3
